[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             DECEMBER 13, 2006
                             No. 06-13460                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                          BIA No. A96-287-429

EDITH YESENIA PORRAS,
JESUS BOTERO,
NATALIA BOTERO,

                                                         Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (December 13, 2006)

Before TJOFLAT, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      Edith Yesenia Porras, husband Jesus Botero, and daughter Natalia Botero,

petition for review of the order of the Board of Immigration Appeals that affirmed

the denial of Porras’s petition for asylum and withholding of removal by the

Immigration Judge. We deny the petition.

      Porras is a citizen of Colombia who previously resided in Bogota. Porras

was admitted to the United States as a non-immigrant visitor in 2002 and she filed

a timely application for asylum and withholding of removal. Porras testified to

several incidents in Colombia that led her to flee to the United States.

      Although Porras is certified to teach young children in Colombia, she

testified at her removal hearing that she worked for a television program, “I Know

What You Don’t Know,” for which she did research and occasionally conducted

on-air interviews. She admitted that she was not a “TV personality” but testified

that she began to receive death threats after researching and airing an episode on

the town of Tibana that may have implicitly criticized the terrorist organization,

FARC. Porras did not offer a videotape of this program into evidence. She also

offered conflicting documents that identified her role on the television program

variously as program coordinator, production assistant, and secretary. Porras also

testified that she was a member of the Liberal Party and volunteered on the

mayoral campaign of Jesús Ricon, the Liberal Party candidate for mayor of Tibana.



                                           2
Porras testified that the FARC mentioned her journalistic and political activities

when they threatened her.

      The IJ concluded that Porras had not established past persecution or an

objective well-founded fear of future persecution and denied her asylum petition.

Because Porras was unable to meet the lower burden for asylum, the IJ found that

Porras necessarily failed to prove that she was entitled to withholding of removal.

      When the BIA expressly adopts the decision of the IJ, we review that

decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review

legal conclusions de novo and findings of fact under the substantial evidence test.

Nreka v. United States Attorney Gen., 408 F.3d 1361, 1368 (11th Cir. 2005).

      Porras raises two arguments. First, she argues that the record compels the

conclusion that she established past persecution on account of a protected ground.

Second, she argues that she established a well-founded fear of future persecution

on account of a protected ground. We address each argument in turn.

      First, Porras argues that she established past persecution because of her

political opinion and her employment as a journalist. We disagree. Even assuming

that journalists are a protected social class under the Immigration and

Naturalization Act, Porras’s alleged past persecution consisted of one threatening

phone call, two threatening notes, and a verbal warning. Porras was never harmed,

and the threats against her, standing alone, do not constitute past persecution.
                                           3
Persecution is “an extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation, and mere harassment does not amount to

persecution.” Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th Cir. 2006)

(citation omitted).

      Second, Porras argues that her evidence, when examined in the light of the

persecution of Colombian journalists by the FARC, satisfied the objective part of

the well-founded fear of future persecution standard. Again, we disagree. The IJ

did not dispute that Porras subjectively feared persecution, but the evidence did not

compel a finding that this fear was well-founded. See Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005). Although the 2003 State Department

Country Report for Colombia explained that the FARC intimidates, kidnaps, and

occasionally kills journalists, Porras failed to present any evidence that her

notoriety as a journalist would outlast her five-year absence from Colombia or that

the FARC might single her out. See Al Najjar, 257 F.3d at 1287.

      Because Porras’s asylum claim fails, so does her claim for withholding of

removal, see id. at 1292–93.

      PETITION DENIED.




                                           4